UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7774


PORFIRO R. BARNES,

                Plaintiff - Appellant,

          v.

WARDEN S. K. YOUNG; A. W. MEEK, Asst Warden; E. J. EATON,
Unit Manager/Bldg A-1; JERALD HOPKINS, Facility Doctor; S.
YATES, RNCB Head Nurse; A. OSBORNE, Pill Nurse; DIRECTOR
FRED SCHILLING, Health Services Director-VA DOC,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:12-cv-00067-NKM-RSB)


Submitted:   March 31, 2014                 Decided:   April 10, 2014


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Porfiro R. Barnes, Appellant Pro Se.      Kate Elizabeth Dwyre,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Mary Foil Russell, HALE, LYLE & RUSSELL, PC, Bristol, Tennessee,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Porfiro R. Barnes appeals the district court’s order

granting summary judgment to Defendants on his 42 U.S.C. § 1983

(2006) claims of deliberate indifference to his serious medical

needs and his claims that Defendants violated the Americans with

Disabilities       Act   (“ADA”),        42    U.S.C.        § 12132      (2006),      and   the

Rehabilitation Act, 29 U.S.C. § 794 (2012).                               We have reviewed

the record and find no reversible error with regard to Barnes’

§ 1983 and Rehabilitation Act claims.                          Accordingly, we affirm

for the reasons stated by the district court.                             Barnes v. Young,

No. 7:12-cv-00067-NKM-RSB (W.D. Va. Sept. 13, 2013).

              With regard to Barnes’ ADA claims, we note that “Title

II of the ADA . . . [does not] provide[] for individual capacity

suits    against      state     officials.”            Garcia        v.   S.U.N.Y.       Health

Sciences      Ctr.,     280 F.3d 98,      107     (2d    Cir.     2001)     (collecting

cases).      As a result, such a suit may only be brought against a

defendant in an official capacity.                      “[A] suit against a state

official in his or her official capacity is not a suit against

the official but rather is a suit against the official’s office.

As   such,    it   is    no    different        from    a     suit    against      the    State

itself.”      Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989)     (internal          citation        omitted).          Under       the       Eleventh

Amendment, States are immunized from suits brought in federal

court,       absent      a     waiver       from       the     State        or     a     clear,

                                               2
constitutionally permissible Congressional exercise of its power

under the Fourteenth Amendment.            See id. at 66.     The ADA creates

an   exception    to   this    prohibition,        however,   where     the   ADA

violations at issue also violate the Fourteenth Amendment.                    See

United   States   v.   Georgia,      546 U.S. 151,   153,   159    (2006).

Because we affirm the district court’s grant of summary judgment

on Barnes’ § 1983 claims, we conclude that Barnes’ ADA claims

are barred.

           We deny Barnes’ motion to appoint counsel and dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials      before   this    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       3